255 F.2d 96
James Lorden ANDERSON, Appellant,v.UNITED STATES of America, Appellee.
No. 17018.
United States Court of Appeals Fifth Circuit.
May 9, 1958.

John E. Banks, Asst. U.S. Atty., Russell B. Wine, U.S. Atyy., San Antonio, Tex., for appellee.
Before TUTTLE, BROWN and WISDOM, Circuit Judges.
PER CURIAM.


1
The only question raised on this appeal is as to the admissibility of evidence that was obtained by the arresting officers as the result of what appellant calls his 'unlawful arrest.'


2
The narcotics, as to which this motion to suppress was made, were found in appellant's motel room only after he had identified himself as its occupant and after he had given the officers permission to search the room.  No arrest was made until after the narcotics and other paraphernalia were thus found in appellant's possession.  The court did not err in refusing to suppress the evidence.


3
The judgment is affirmed.